Citation Nr: 0935431	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-16 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot/ankle fracture, claimed as secondary to service-
connected bronchial asthma.

2.  Entitlement to service connection for a disability of the 
lumbar spine, characterized as residuals of an L3 compression 
fracture, claimed as secondary to service-connected bronchial 
asthma. 

3.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Lieberman and Mark 
Law Firm




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In 2007, the Veteran requested a travel Board hearing.  In 
July 2009, the Veteran was notified at both of his addresses 
of record of a travel Board hearing scheduled for September 
2009.  The Veteran failed to report for that hearing without 
providing any explanation or requesting that the hearing be 
rescheduled.  

In January 2008, the Veteran's attorney raised a claim of 
entitlement to service connection for sleep apnea, to include 
as secondary to service connected bronchial asthma.  This 
matter is referred to the RO for action as appropriate.  

The increased rating claim for bronchial asthma is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent, probative, and credible evidence does not 
show that residuals of a right ankle/foot fracture are 
etiologically related to the Veteran's period of active 
service (to include presumptively), nor was it proximately 
due to, the result of, or chronically aggravated by a 
service-connected disorder, specifically bronchial asthma.  
The Veteran and his spouse are not found to be credible 
historians with respect to the existence of a relationship 
between the Veteran's right ankle/foot fracture and service-
connected disability.

2.  The competent, probative, and credible evidence does not 
show that a currently manifested disorder of the lumbar spine 
is etiologically related to the Veteran's period of active 
service (to include presumptively), nor was it proximately 
due to, the result of, or chronically aggravated by a 
service-connected disorder, specifically bronchial asthma.  
The Veteran and his spouse are not found to be credible 
historians with respect to the existence of a relationship 
between any low back disorder and service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A right foot/ankle disorder was not incurred or 
aggravated during military service and was not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A disorder of the back/lumbar spine was not incurred or 
aggravated during military service and was not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in December 2006.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in February 2007.  The 2006 
notice letter also addressed the assignment of disability 
ratings and the effective date provisions.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records.  Records from the Social 
Security Administration (SSA) were also obtained for the 
record.  

The evidence on file adequately addresses the threshold issue 
of current disability in addition to the theories of direct 
and secondary service-connection.  The Board has no 
obligation to request a medical examination or obtain a 
medical opinion when, as is the case here, there is no 
competent, probative, or credible evidence that the Veteran's 
claimed disabilities or symptoms are associated with his 
active service or a service-connected disorder.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that).  
Therefore, it is not necessary to remand the case to obtain a 
medical examination medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The Veteran's STRs reflect that upon enlistment examination 
conducted in July 1976, clinical evaluation of the spine and 
lower extremities was normal.  The records document treatment 
for a left, but not right, ankle injury assessed as a twisted 
ankle (September 1976); a back injury with no spasms or 
tenderness over any muscle group and no limitation of motion 
(January 1977) assessed as muscle strain; and for bronchial 
asthma (October and December 1977).  The August 1979 
separation physical examination report reflects that clinical 
evaluation of the spine and lower extremities was normal.  

Upon VA examination conducted in October 1983, the Veteran 
complained of asthma, but had no complaints relating to the 
right ankle or back.  Examination of the musculo-skeletal 
system revealed no limitation of motion or swelling of any 
joint.  A history of bronchial asthma was diagnosed.

Service connection for bronchial asthma was established in an 
October 1983 rating decision, effective from August 1983.

Private medical records reflect that left pneumothorax was 
diagnosed in September 1984.  The Veteran's complaints and 
history relating to that diagnosis indicate that he had been 
exposed to PVC at work the day before and was experienced 
lung pain.  

The file contains private medical records from the 
Tallahassee Community Hospital dated in January 2001 
documenting that the Veteran sustained L3 and right calcaneus 
fractures as a result of a backwards fall from a ladder.  The 
only reference to asthma was by way of a notation of his 
previous medical history.  

Records from the Social Security Administration (SSA) reflect 
that SSA disability benefits were granted effective from 
January 2001 due to primary diagnoses of right calcaneal 
fracture, L3 compression fracture and a right shoulder 
injury, and a secondary diagnosis of major depressive 
disorder.  The SSA records include an October 2002 private 
evaluation report of Dr. W. indicating that the Veteran was 
seen due to complaints of right foot pain, symptomatic since 
a fall from a ladder.  The report stated that the Veteran 
fell 18 feet from a ladder onto clay, crushing the right heel 
and injuring the L3 vertebrae.  

The file contains a statement received in November 2006, 
authored by the Veteran's spouse in which she describes an 
accident occurring in January 2001 at which time the Veteran 
fell from a ladder injuring his back and left foot.  The 
author indicated that the fall was caused by an asthma attack 
after being in an area with smoke from a broken exhaust fan, 
and explained that the Veteran had been employed as an AC 
contractor.  The Veteran also presented a statement in 
November 2006 indicating that he fell 20 feet off a ladder 
breaking his back and foot and stating that the fall was 
caused by his service-connected lung problem.  

VA records dated from 2002 to 2006 reflect that the Veteran's 
diagnosed medical conditions included depressive disorder and 
chronic pain secondary to fractures of the lumbar spine and 
right ankle.  An entry dated in August 2002 indicates that 
the Veteran fell from a ladder in January 2001 and that he 
underwent surgery on the right foot at a private hospital.  
The entry stated that the Veteran felt that the doctors who 
did the surgery screwed-up and should pay for it.  A 
September 2002 record indicated that in January 2001 the 
Veteran fell from an 18-foot ladder resulting in an L3 
compression fracture and a fractured right ankle.  X-ray 
films of the lumbar spine taken in 2003 revealed a 
compression deformity of L3 with the possibility of superior 
surface cortical destruction or a compression fracture.  A 
2004 entry reflects that diagnoses including chronic low back 
pain and myofascial pain were made.  A 2006 record includes 
diagnoses of generalized demineralization of the right foot 
and a history of reflex sympathetic dystrophy.  X-ray films 
of the right foot taken in 2006 revealed sclerosing of the 
right calcaneus.  

In 2007, lay statements were received from the Veteran, his 
wife and his mother collectively attesting that asthma was a 
service-related disorder which caused the Veteran's fall from 
a ladder in 2001 and resulted in injuries to his ankles and 
back.  

The file contains a plethora of generic medical information 
and facts sheets relating to respiratory disorders and copies 
of color photos of the Veteran, purporting to show him 
manning the door to a tear gas chamber used for military 
training.  


Legal Analysis

The Veteran primarily maintains that service connection is 
warranted for back and right foot/ankle disorders claimed as 
secondary to service-connected bronchial asthma.  However, it 
is also contended that service connection may be warranted on 
the basis of direct service incurrence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Indisputably, fractures of the right calcaneus and L3 
vertebrae were documented by medical evidence dated in 2001 
with resulting subsequent evidence of residual disability.  
As such, Hickson element (1) is satisfied.

The remaining question is whether or not a currently 
manifested back or right ankle/foot disorder was incurred 
during or as a result of the Veteran's active military 
service, presumptively or otherwise, or is secondarily 
related to a service-connected disorder by virtue of 
causation or aggravation.

With respect to the theory of direct service incurrence, an 
analysis of the second Hickson element - in-service 
incurrence, the evidence fails to demonstrate that any right 
foot/ankle injury was sustained or that right foot/ankle 
disorder was diagnosed during service.  The STRs did contain 
a sole entry relating to left ankle complaints, but included 
no complaints, findings, treatment or diagnosis related to 
the right foot/ankle.  The STRs also contained a sole entry 
dated in January 1977 documenting complaints of a back injury 
with no spasms or tenderness over any muscle group and no 
limitation of motion, assessed as muscle strain.  
Significantly, the August 1979 separation examination report 
reflects that clinical evaluation of the spine and lower 
extremities was normal.  This examination report is highly 
probative as to the Veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, the 
STRs reflect a single complaint of back injury that was acute 
and transitory, and the STRs were entirely negative for any 
right foot/ankle injury or disability.

The Board also observes that the file does not include any 
diagnosis of a back or right foot/ankle disorder, to include 
arthritis, during the first post-service year.  A chronic 
disease need not be diagnosed during the presumptive period 
under 38 C.F.R. § 3.307(c), but if not, there must then be 
shown by acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  

In this case, there was no indication of any disability of 
the back or right foot/ankle, to include arthritis until 
2001.  As such, the presumptive provisions of 38 C.F.R. 
§ 3.307(c) are not applicable in this case and chronicity and 
continuity of back and right ankle/foot disorders is also not 
established in this case.  Supporting both findings is the 
1983 VA examination report which failed to identify any 
clinical abnormality of the back or right foot/ankle.  In 
this regard, both the normal medical findings at the time of 
the Veteran's separation from service and the absence of any 
medical records documenting an injury/disability of the back 
and right foot/ankle during the more than 20-year interim 
extending from 1979 until about 2001, constitutes probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.)

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. In this case, no such 
etiological nexus is established by competent evidence.

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish or 
even suggest that the Veteran's currently manifested back and  
right foot/ankle disorder are etiologically or causally 
associated with service.  The copious medical evidence of 
record clearly establishes that both disabilities were 
sustained as a result of an intercurrent injury, a fall from 
a ladder in 2001.  There has been no competent medical 
evidence or opinion presented to the contrary.  The Veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause or etiology of his claimed 
disabilities as this requires medical knowledge, which the 
Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his back and right foot/ankle 
disorders are of no probative value.  In summary, the 
evidence does not support the grant of service connection on 
the basis of direct service incurrence.

The Veteran also maintains that service connection for back 
and right foot/ankle disorders is warranted secondary to 
service connected bronchial asthma.  In this regard, the 
Veteran maintains that a fall from a ladder in 2001 which 
resulted in back and right foot/ankle disabilities was caused 
by an asthmatic attack attributable to his service-connected 
bronchial asthma.

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between a 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994). There must be medical evidence of a current 
disability; evidence of a service- connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).  

In this case, the Veteran's tenuous contention is entirely 
unsupported by any contemporaneous documentary evidence on 
file.  In this regard, private medical evidence dated in 
January 2001 when the Veteran was treated for the fall from a 
ladder and resulting injuries does not in any way mention or 
implicate the Veteran's service-connected asthma as a factor 
in either the fall or the resulting injuries.  In fact, no 
clinical evidence on file establishes or even suggests such a 
relationship.  Significantly, VA respiratory examination 
reports of April 2003 and January 2007 do not in any way 
mention the Veteran's back or right foot disorders, or link 
the Veteran's service-connected bronchial asthma to either of 
these disorders; nor did the Veteran himself provide a 
history of injuries to the right ankle/foot and back, caused 
by bronchial asthma at either of those times.  The 
documentary evidence clearly and indisputably establishes 
that the Veteran's injuries resulted from an accidental fall 
from a ladder; there is no indication of any relationship 
between the cause of the fall and service-connected bronchial 
asthma.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
(remote) history as reported by the veteran).

The only evidence on file supporting the assertion that the 
Veteran's fall resulting in the currently claimed 
disabilities is related to service-connected bronchial asthma 
consists of statements provided by the Veteran and his 
spouse, initially made 5 years after the fall and resultant 
injuries, and only after service connection claims for those 
disorders were initially filed (also in 2006).  While a 
Veteran and other lay witnesses are generally considered 
competent to describe symptoms or an injury sustained, the 
credibility of the lay accounts provided by the Veteran and 
his spouse are contradicted by all of the clinical and other 
pertinent evidence on file dated from 2001 forward, as 
detailed above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
actual clinical records are also found to be more reliable, 
in the Board's view, than the Veteran's (and his spouse's) 
unsupported self-interested assertions made in pursuit of 
compensation benefits from VA.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (personal interest may affect the 
credibility of the evidence).  

The Board therefore does not find the Veteran and his spouse 
to be credible historians with respect to the relationship 
between the Veteran's currently manifested back and right 
foot/ankle disorders and service-connected disability.  There 
is also no evidence that he or his spouse possess the 
requisite medical training or expertise necessary to render 
them competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Mere contentions and statements of the Veteran, 
no matter how well meaning do not constitute competent 
medical evidence.  Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Essentially, as the weight of the competent, probative, and 
credible evidence is against a finding that the Veteran's 
claimed back and right foot/ankle disorders are related to 
service or to any service-connected disorder, Hickson element 
(3), medical nexus, is not met.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's service-connection claims.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for a right foot/ankle disorder, to 
include as secondary to a service-connected disorder, is 
denied.

Service connection for a back disorder, to include as 
secondary to a service-connected disorder, is denied.


REMAND

The Veteran contends that his service-connected bronchial 
asthma warrants an evaluation in excess of the 30 percent 
rating currently assigned.  

The Veteran is currently rated 30 percent disabled for his 
service-connected asthma disability. Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning 
bronchial asthma, a 30 percent evaluation is assigned in 
cases of FEV-1 of 56- to 70-percent of predicted value; FEV-
1/FVC of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent evaluation is in order in cases of 
FEV-1 of 40- to 55-percent of predicted value; FEV-1/FVC of 
40 to 55 percent; at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted for 
FEV-1 of less than 40-percent of predicted value; FEV-1/FVC 
less than 40 percent; more than one attack per week with 
episodes of respiratory failure; or the requirement of daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

The Veteran's most recent VA examination addressing his 
service-connected asthma was conducted in January 2007.  In 
argument presented in January 2008, the Veteran's attorney 
asserted that the Veteran's manifestations of service-
connected bronchial asthma warrant the assignment of a 100 
percent evaluation based on his daily use of Flunisolide and 
Albuterol.  Essentially, the Veteran's attorney is arguing 
that his bronchial asthma requires the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  At this point, this is not clear 
based on the evidence currently on file.  Moreover, the 
rating criteria provide for other methods to establish 
entitlement to a higher evaluation.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  The Board notes 
that the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95 (1995).  However, in this case, the Board 
believes that supplemental information is required prior to 
the adjudication of the claim on appeal, and that a current 
evaluation of the Veteran's bronchial asthma symptomatology 
would prove helpful in adjudicating the merits of the claim.  
After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the symptoms and 
severity associated with his service-
connected bronchial asthma.  The 
Veteran's claims file and a copy of this 
Remand should be made available to the 
examiner.  All tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should describe 
the frequency (e.g., daily or infrequent) 
and dosage amount of the Veteran's use of 
corticosteroids or immuno-suppressive 
medications, and is requested to identify 
each such medication.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  When the development requested has 
been completed, the claim should be 
review on the merits by the RO, to 
include consideration of all evidence 
added to the file since the issuance of 
the SSOC in October 2007.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


